Order, entered September 9, 1965, unanimously reversed, on the law, without costs and disbursements to any party, and motion to strike defenses and counterclaims denied, without costs. Under the circumstances, the striking of the defendant’s alleged defenses and counterclaims, without a determination on the merits, tends to defeat the proper purpose of this declaratory judgment action, namely, the complete and final settlement of the rights and legal relations of the parties with respect to the matters in controversy. “ The pleadings in a declaratory judgment action are to be liberally construed to effectuate the manifest purpose of the declaratory statute ” (1 Anderson, Declaratory Judgments, § 259, p. 610), and the statements in defendant’s pleading are “sufficiently particular to give the court and parties notice of the transactions, occurrences or series of transactions or occurrences, intended to be proved ” by the defendant “ and the material elements of ” defendant’s alleged defenses and counterclaims. (CPLR 3013.) We noted that, in addition to challenging the sufficiency of the defendant’s pleading, the plaintiff’s motion to dismiss purported also to be addressed to the alleged lack of merit of its defenses and counterclaims. But the plaintiff’s affidavits, directed chiefly to the support of the allegations of his own complaint, lack adequate factual showing bearing on the merits of defendant’s alleged defenses and counterclaims; and, on the record here, it appears that the defenses and counterclaims should not have been dismissed as a matter of law.
Concur — Botein, P. J., Breitel, Rabin and Eager, JJ.